Judgment unanimously affirmed. Memorandum: Appellant seeks review of the judgment of Supreme Court, Cayuga County, which denied a writ of habeas corpus premised upon an alleged violation of his Sixth Amendment right of pro se representation. This question having been determined by prior appeal, habeas corpus is not available. (See People v Pitman [Biggins], 25 AD2d 637, mod on other grounds and affd 18 NY2d 919.) (Appeal from judgment of Cayuga Supreme Court—habeas corpus.) Present—Marsh, P. J., Mahoney, Dillon, Goldman and Witmer, JJ.